Title: To George Washington from Fontenille, 20 November 1784
From: Fontenille, Fremyn, marquis de
To: Washington, George



My General,
Paris 20 Ner—1784.

I am to Sensibly affected at the gratefull hommage you so Justly receive from the state of Virginia to resist the desire of Expressing you My Joye upon this occasion; the good fortune I have had of being able to Say you mine Will engage you, I hope My General, to Excuse the Liberty I take to Congratulate upon this Opportunity, and of assuring you, that the Gratitude and Admiration I am Penetrated of for you are as strongly impressed in My heart as Your Glory in America.
 
Will you be Kind Enough to Excuse the Broken inglish I make Me of to Express the Respectfull sentiments With Which I have the honour to be My General Your Most Obedient servant

M[arqu]is de fontenilles


I have the honour to Present My Respectfull Compliments to Milady Washington.

